** REFUND — CANTEEN ** THE MENTAL HEALTH CODE ESTABLISHED AT EACH INSTITUTION IN THE DEPARTMENT OF MENTAL HEALTH 'A CANTEEN WHICH SHALL BE INCORPORATED AND SELF SUPPORTING' AND PROVIDE THAT 'ALL PROFITS FROM EACH INSTITUTION CANTEEN SHALL BE USED EXCLUSIVELY FOR THE BENEFIT OF THE PATIENTS OF THE INSTITUTION'. SECTION 171 PROVIDES A MEANS FOR UNCLAIMED FUNDS OF PATIENTS TO BECOME PROPERTY OF THE STATE, AND THESE FUNDS ARE DEPOSITED IN THE INSTITUTION REVOLVING FUND, AUTHORIZE BY SECTION 35.  THE PATIENTS WITHIN THE HOSPITALS ARE SOLD CANTEEN BOOKS AND/OR CARDS WHICH ARE USED TO MAKE PURCHASES WITHIN THE CANTEENS AND THE FUNDS ARE DEPOSITED TO THE CANTEEN ACCOUNT AT THE TIME OF PURCHASE OF THE BOOK OR CARDS. SINCE THE PATIENTS PERSONAL FUNDS ARE USED FOR THE PURCHASE OF THESE BOOKS AND/OR CARDS, IT IS THE POLICY OF THE CANTEENS TO MAKE A REFUND OF UNUSED CANTEEN BOOKS OR CARDS WHEN A PATIENT IS DISCHARGED OR DECEASED. THE UNUSED PORTIONS OF THE PATIENTS CANTEEN BOOKS OR CARDS ARE CONSIDERED A LIABILITY TO THE CANTEEN ACCOUNT UNTIL A PURCHASE IS MADE IN THE CANTEEN.  IN MANY INSTANCES THE CANTEEN HAS BEEN UNABLE TO ACCOMPLISH A REFUND OF THE UNUSED PORTION OF BOOKS OR CARDS WHEN A PATIENT HAS BEEN DISCHARGED OR DECEASED. "WE SHALL APPRECIATE YOUR OPINION REGARDING THESE UNCLAIMED CANTEEN BOOKS OR CARDS. SHOULD THEY BE CONSIDERED PROFITS FROM THE CANTEEN OPERATION; OR AS UNCLAIMED FUNDS OF PATIENTS, AS DEFINED IN SECTION 171?" SEE OPINION CITE: 43A O.S. 171 [43A-171], 43A O.S. 172 [43A-172], 43A O.S. 175 [43A-175], 43A O.S. 174 [43A-174] (CHARLES L. OWENS)